Exhibit 10.2

EXECUTION VERSION

SECURITY AGREEMENT

DATED OCTOBER 13, 2010

between

IRIDIUM COMMUNICATIONS INC.,

IRIDIUM SATELLITE LLC,

IRIDIUM HOLDINGS LLC,

IRIDIUM CARRIER HOLDINGS LLC,

IRIDIUM CARRIER SERVICES LLC,

SE LICENSING LLC,

IRIDIUM GOVERNMENT SERVICES LLC,

IRIDIUM CONSTELLATION LCC,

SYNCOM-IRIDIUM HOLDINGS CORP.

and

DEUTSCHE BANK TRUST COMPANY AMERICAS

acting as SECURITY AGENT

LOGO [g154407ex_logo.jpg]

Allen & Overy LLP



--------------------------------------------------------------------------------

CONTENTS

 

Clause    Page   1.   Interpretation      1    2.   Secured Liabilities      5
   3.   Creation of Security      6    4.   Perfection and further assurances   
  7    5.   Suretyship provisions      9    6.   Representations and warranties
     12    7.   Undertakings      15    8.   When Security becomes enforceable
     15    9.   Enforcement of security      15    10.   Application of proceeds
     19    11.   Delegation      19    12.   Changes to the parties      19   
13.   Miscellaneous      20    14.   Severability      20    15.   Release     
20    16.   Notices      21    17.   Governing law      21    18.   Enforcement
     21    Schedule    1.   Security Providers’ Information      24    2.  
Material NEXT System Documents      25    3.   LockBox Accounts, Deposit
Accounts and Securities Accounts      26    4.   Intellectual Property      27
   5.   Commercial Tort Claims      32    Signatories      33    Exhibit    1.  
Form of Assignment Notice      35    2.   Form of Assignment Acknowledgement   
  37    3.   Supplement to Security Agreement (Copyrights)      38    4.  
Supplement to Security Agreement (Patents)      41    5.   Supplement to
Security Agreement (Trademarks)      44   



--------------------------------------------------------------------------------

THIS AGREEMENT is dated October 13, 2010

BETWEEN:

 

(1) IRIDIUM COMMUNICATIONS INC., IRIDIUM SATELLITE LLC, IRIDIUM HOLDINGS LLC,
IRIDIUM CARRIER HOLDINGS LLC, IRIDIUM CARRIER SERVICES LLC, IRIDIUM
CONSTELLATION LLC, SE LICENSING LLC, IRIDIUM GOVERNMENT SERVICES LLC,
SYNCOM-IRIDIUM HOLDINGS CORP., collectively as security providers (the Security
Providers); and

 

(2) DEUTSCHE BANK TRUST COMPANY AMERICAS, as security agent for the Finance
Parties party to the Facility Agreement described below (in this capacity the
Security Agent).

BACKGROUND:

The Security Providers enter into this Agreement in connection with the COFACE
Facility Agreement dated October 4, 2010, among, inter alios, the Security
Providers, the financial institutions listed in Part 2 of Schedule 1 (The
Original Parties) to the Facility Agreement, as lenders, Société Générale, as
COFACE Agent and the Security Agent (the Facility Agreement).

IT IS AGREED as follows:

 

1. INTERPRETATION

 

1.1 Definitions

In this Agreement:

Assignment Acknowledgement means an acknowledgement from a counterparty to the
Security Agent and the relevant Security Provider, substantially in the form of
Exhibit 2 (Form of Assignment Acknowledgement).

Assignment Notice means a notice from a Security Provider to a counterparty,
substantially in the form of Exhibit 1 (Form of Assignment Notice).

Authorizations means all authorizations, orders, licenses and permits
(including, for the avoidance of doubt, Communications Licenses) issued by the
FCC or any other Governmental Authority of the U.S. or any foreign jurisdiction
to a Security Provider.

Collateral means, with respect to a Security Provider, all personal property,
wherever located, in which such Security Provider now has or later acquires any
right, title or interest, including all:

(a) accounts;

(b) chattel paper (including tangible chattel paper and electronic chattel
paper);

(c) goods (including equipment, inventory and fixtures);

(d) instruments (including promissory notes and other negotiable instruments);

 

1



--------------------------------------------------------------------------------

(e) investment property;

(f) documents;

(g) deposit accounts and money;

(h) without duplication of any of the foregoing, the Collateral Accounts,
including all financial assets and other property and balances credited thereto
from time to time and all securities entitlements carried therein;

(i) letter-of-credit rights;

(j) general intangibles (including payment intangibles and software);

(k) Intellectual Property (including inventions, discoveries, trade secrets,
intellectual property rights, patents, trademarks, trade names, service marks
and copyrights, registrations of and applications relating to any of the
foregoing, and all associated goodwill);

(l) the commercial tort claims (if any) described in Schedule 5 (Commercial Tort
Claims);

(m) supporting obligations;

(n) without duplication of any of the foregoing, all of such Security Provider’s
rights under or in relation to any Authorization and the proceeds of any
Authorization; provided, however, that such Collateral does not include at any
time those Authorizations to the extent (but only to the extent) that at such
time the Security Agent may not validly possess a security interest therein
pursuant to the Communications Act, as amended, and the regulations promulgated
thereunder or any other applicable law, rule or regulations, as in effect at
such time but such Collateral does include to the maximum extent permitted by
law all rights incident or appurtenant to the Authorizations and the right to
receive all proceeds derived from or in connection with the sale, assignment or
transfer of the Authorizations; and

(o) other tangible and intangible personal property whatsoever and all rights or
interests relating thereto (including all cash, products, rents, revenues,
issues, profits, royalties, income, benefits, accessions, substitutions and
replacements of and to any and all of the foregoing),

and to the extent not listed above as original Collateral, proceeds of
(including any proceeds of insurance thereon (whether or not the Security Agent
is loss payee thereof)), and any indemnity, warranty or guarantee, payable by
any reason of loss or damage to or otherwise with respect to any of, the
foregoing, and all causes of action, claims and warranties now or hereafter held
in respect of any of the above assets; provided, however, that the Security
Providers shall retain exclusive responsibility for the control and operation of
any satellite consistent with their obligation as holders of the Authorization
for such satellite and notwithstanding the foregoing or any other provision
herein to the contrary, the Collateral shall not include, and no security
interest is granted in, any Excluded Collateral.

Collateral Accounts means, collectively, :

 

  (a) the BOA Revenue Account and any additional securities and deposit accounts
held by the Borrower and/or any other Security Provider which are required to be
pledged by the Borrower or any other Security Provider from time to time
pursuant to the Finance Documents to satisfy the requirements of clause 23.27
(Revenue Accounts) of the Facility Agreement.

 

2



--------------------------------------------------------------------------------

  (b) the Mandatory Prepayment Account; and

 

  (c) the Debt Service Reserve Account.

Control Agreement means an agreement, in form and substance satisfactory to the
Security Agent, between the Security Agent, one or more Security Providers and
any other person the Security Agent may require, with the provisions necessary
to establish the Security Agent’s control of any deposit accounts or securities
accounts.

Copyright Office means the United States Copyright Office.

Copyright Security Agreement Supplement means a supplement to this Security
Agreement, executed by a Security Provider in favor of the Security Agent,
substantially in the form of Exhibit 3 hereto.

Excluded Collateral means, with respect to a Security Provider, any property or
asset (a) which, under applicable law, would become void or voidable if Security
were granted in such property or asset (to the extent that such exclusion is
notified in writing to the Lenders and the Lenders have agreed to such
exclusion); (b) that constitutes letter of credit rights, investment property,
Intellectual Property, instruments or general intangibles in each case to the
extent the grant of Security in such property or asset is prohibited by or
constitutes a breach or default under or results in the termination of, or
requires any third party consent not obtained under, any contract, license,
agreement, instrument or other document evidencing or giving rise to such
property or asset, except to the extent that the term in such contract, license,
agreement, instrument or other document providing for such prohibition, breach,
default or termination or requiring such consent is ineffective under applicable
law (including pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC as
in effect in the relevant jurisdiction); provided that upon request of the
Security Agent, the applicable Security Provider shall use reasonable endeavors
to obtain within 30 days after such request, any waiver or third party consent
necessary to permit the pledge and assignment of any such excluded property or
asset; (c) that constitutes any of the assets of, or more than 65% of the equity
interests issued by, a CFC Subsidiary (as defined in Clause 23.30(a)(ii)(F) of
the Facility Agreement); or (d) for the avoidance of doubt, any secondary
payload affixed to any Satellite (including any Block One satellite). For the
avoidance of doubt, under no circumstances, and not withstanding the definition
of Excluded Collateral above, shall any Launch Insurance or Material NEXT System
Document to which such Security Provider is a party, any of its rights or
interests thereunder or any proceeds thereof be considered “Excluded
Collateral”.

FCC means the United States Federal Communications Commission.

 

3



--------------------------------------------------------------------------------

Lien means any security interest, lien, mortgage, pledge, encumbrance, charge,
assignment, hypothecation, adverse claim, claim, or restriction on assignment,
transfer or pledge or any other arrangement having the effect of conferring
security.

Patent Security Agreement Supplement means a supplement to this Security
Agreement, executed by a Security Provider in favor of the Security Agent,
substantially in the form of Exhibit 4 hereto.

PTO means the United States Patent and Trademark Office.

Relevant States means the state of each Security Provider’s incorporation or
organization.

Secured Liabilities means each liability and obligation specified in Clause 2
(Secured Liabilities).

Security means any security interest created by this Agreement.

Security Period means the period beginning on the date of this Agreement and
ending on the date on which all the Secured Liabilities have been indefeasibly,
unconditionally and irrevocably paid and discharged in full.

Shared Security has the meaning given to that term in the Motorola Intercreditor
Agreement.

Specified Collateral means any of the Collateral Accounts, any registered
Intellectual Property or any Intellectual Property for which an application for
registration is pending, the Material NEXT System Documents, the Launch
Insurance and any equity or membership interest pledged under the Transaction
Security Documents and, in each case, all proceeds thereof.

Trademark Security Agreement Supplement means a supplement to this Security
Agreement, executed by a Security Provider in favor of the Security Agent,
substantially in the form of Exhibit 5 hereto.

UCC means the Uniform Commercial Code as in effect on the date of this Agreement
in the State of New York.

 

1.2 Construction

 

(a) Any term defined in the UCC and not defined in this Agreement has the
meaning given to that term in the UCC.

 

(b) Any term defined in the Facility Agreement and not defined in this Agreement
or the UCC has the meaning given to that term in the Facility Agreement.

 

(c) No reference to proceeds in this Agreement authorizes any sale, transfer or
other disposition of Collateral by any Security Provider.

 

(d) In this Agreement, unless the contrary intention appears, a reference to:

 

  (i) an amendment includes a supplement, novation, restatement or re-enactment
and amended will be construed accordingly;

 

4



--------------------------------------------------------------------------------

  (ii) Clause, Subclause, a Schedule or an Exhibit is a reference to a Clause or
Subclause of, or a Schedule or an Exhibit to, this Agreement;

 

  (iii) a law is a reference to that law as amended or re-enacted and to any
successor law;

 

  (iv) an agreement is a reference to that agreement as amended;

 

  (v) fraudulent transfer law means any applicable U.S. Bankruptcy Law or state
fraudulent transfer or conveyance statute, and the related case law; and

 

  (vi) law includes any law, statute, regulation, regulatory requirement, rule,
ordinance, ruling, decision, treaty, directive, order, guideline, regulation,
policy, writ, judgment, injunction or request of any court or other
governmental, inter-governmental or supranational body, officer or official,
fiscal or monetary authority, or other ministry or public entity (and their
interpretation, administration and application), whether or not having the force
of law.

 

(e) In this Agreement:

 

  (i) includes and including are not limiting;

 

  (ii) or is not exclusive; and

 

  (iii) the headings are for convenience only, do not constitute part of this
Agreement and are not to be used in construing it.

 

2. SECURED LIABILITIES

 

2.1 Secured Liabilities

Each obligation and liability whether:

 

  (a) present or future, actual, contingent or unliquidated; or

 

  (b) owed jointly or severally (or in any other capacity whatsoever),

of each Obligor to any Finance Party under or in connection with each Finance
Document is a Secured Liability.

 

2.2 Specification of Secured Liabilities

The Secured Liabilities include any liability or obligation for:

 

  (a) repayment of the principal of any Loan;

 

  (b) payment of interest and any other amount payable under the Facility
Agreement;

 

  (c) payment and performance of all other obligations and liabilities of any
Obligor under the Finance Documents;

 

5



--------------------------------------------------------------------------------

  (d) payment of any amount owed under any amendment, modification, renewal,
extension or novation of any of the above obligations; and

 

  (e) payment of an amount which arises after a petition is filed by, or
against, any Security Provider or any other Obligor under the U.S. Bankruptcy
Code of 1978 even if the obligations do not accrue because of the automatic stay
under Section 362 of the U.S. Bankruptcy Code of 1978 or otherwise.

 

3. CREATION OF SECURITY

 

3.1 Security Interest

As security for the prompt and complete payment and performance of the Secured
Liabilities when due (whether due because of stated maturity, acceleration,
mandatory prepayment, or otherwise) and to induce the Lenders to make the Loans,
each Security Provider grants to the Security Agent for the benefit of the
Finance Parties a continuing security interest in the Collateral.

 

3.2 General

 

(a) All the Security created under this Agreement:

 

  (i) is continuing security for the irrevocable and indefeasible payment in
full of the Secured Liabilities, regardless of any intermediate payment or
discharge in whole or in part; and

 

  (ii) is in addition to, and not in any way prejudiced by, any other security
now or subsequently held by any Finance Party.

 

(b) If, at any time for any reason (including the bankruptcy, insolvency,
receivership, reorganization, dissolution or liquidation of any Security
Provider or any other Obligor or the appointment of any receiver, intervenor or
conservator of, or agent or similar official for, any Security Provider or any
other Obligor or any of their respective properties), any payment received by
the Security Agent or any other Finance Party in respect of the Secured
Liabilities is rescinded or avoided or must otherwise be restored or returned by
the Security Agent or any other Finance Party, that payment will not be
considered to have been made for purposes of this Agreement, and this Agreement
will continue to be effective or will be reinstated, if necessary, as if that
payment had not been made.

 

(c) Each Security Provider, and by its acceptance of this Agreement, the
Security Agent, acting for itself and each Finance Party, hereby confirms that
it is the intention of all such parties that this Agreement and the obligations
of each Security Provider hereunder do not constitute a fraudulent transfer or
conveyance for the purposes of U.S. Bankruptcy Law and any fraudulent transfer
laws to the extent applicable to this Agreement and the obligations of the
Security Providers hereunder. To effectuate the foregoing intention, the
Security Agent and the Finance Parties and each Security Provider hereby
irrevocably agree that the obligations of each Security Provider under this
Agreement at any time shall be limited to the maximum amount that will result in
the obligations of such Security Provider under this Agreement not constituting
a fraudulent transfer or conveyance.

 

6



--------------------------------------------------------------------------------

4. PERFECTION AND FURTHER ASSURANCES

 

4.1 General perfection

The Security Providers must take, at their own expense, promptly, and in any
event within any applicable time limit:

 

  (a) whatever action is necessary or desirable; and

 

  (b) any action which the Security Agent or any other Finance Party may
require,

to ensure that this Security is as of the First Utilisation Date, and will
continue to be until the end of the Security Period, a validly created,
attached, enforceable and (except as otherwise set forth in the provisos below)
perfected first priority continuing security interest in the Collateral in all
relevant jurisdictions, securing payment and performance of the Secured
Liabilities; provided that the parties hereto agree that the only action the
Security Providers shall be required to take to perfect the Security Agent’s
Security in the Collateral, other than the Specified Collateral, is to file (or
permit the Security Agent to file) financing statements (and any necessary
continuation statements relating thereto) in the Relevant States; and provided,
further, that the Shared Collateral shall be subject to the Motorola
Intercreditor Agreement.

With respect to the Specified Collateral, this includes the giving of any
notice, order or direction, the making of any filing or registration, the
passing of any resolution and the execution and delivery of any documents or
agreements which the Security Agent may reasonably determine to be necessary or
expedient.

 

4.2 Filing of financing statements

 

(a) Each Security Provider authorizes the Security Agent to prepare and file, at
each Security Provider’s expense in all Relevant States:

 

  (i) financing statements describing the Collateral;

 

  (ii) continuation statements; and

 

  (iii) any amendment in respect of those statements,

however, for the avoidance of doubt, the Security Agent shall not be obligated
to prepare and file any financing statements, continuation statements and any
amendments in respect of those statements.

 

(b) Each Security Provider expressly authorizes the Security Agent, if it so
elects, to file financing statements with the collateral description “all assets
of the Security Provider”, “all personal property of the Security Provider” or
other words to that effect.

 

4.3 Control

 

(a) Each Security Provider and each other necessary party have entered into an
appropriate Control Agreement with the Security Agent and have taken all other
actions necessary for the Security Agent to have control of any Collateral
consisting of the Collateral Accounts.

 

(b) If, after the date of this Agreement, a Security Provider acquires any
Collateral Account, and the new Collateral Account is not covered by an existing
Control Agreement, such Security Provider must enter into a Control Agreement in
respect of that new Collateral Accounts and take all other actions necessary for
the Security Agent to have control of the new Collateral.

 

7



--------------------------------------------------------------------------------

4.4 Notice of security interest

 

(a) Each Security Provider has executed an Assignment Notice in respect of each
account, contract or agreement identified in Schedule 2 (Material NEXT System
Documents) and delivered each of these notices to the appropriate account
debtors and contract parties identified in Schedule 2 (Material NEXT System
Documents).

 

(b) Each Security Provider must use its best efforts to cause each of the
account debtors and contract parties identified in Schedule 2 (Material NEXT
System Documents) to deliver to the Security Agent an Assignment Acknowledgement
within 30 days of the date of this Agreement.

 

4.5 Patent, Trademark and Copyright Security Agreement Supplements

Each Security Provider shall deliver to the Security Agent on the date of this
Agreement a fully executed Patent Security Agreement Supplement, Trademark
Security Agreement Supplement and/or Copyright Security Agreement Supplement, as
applicable, containing a description of all Collateral consisting of
Intellectual Property held by such Security Provider capable of recording with
the PTO and the Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060
or 17 U.S.C. § 205 and the regulations thereunder, as applicable. Nothing
contained in any Patent Security Agreement Supplement, Trademark Security
Agreement Supplement nor Copyright Security Agreement Supplement shall derogate
from any of the rights or remedies of the Security Agent hereunder, nor shall
anything contained in any Patent Security Agreement Supplement, Trademark
Security Agreement Supplement or Copyright Security Agreement Supplement be
deemed to prevent or delay the time of attachment or perfection of any security
interest in such Collateral created hereby

 

4.6 Further assurances

 

(a) Each Security Provider must take, at its own expense, promptly, and in any
event within any applicable time limit, whatever action the Security Agent or
any other Finance Party may require for:

 

  (i) creating, attaching, perfecting and protecting, and maintaining the
priority of, any security interest intended to be created by this Agreement;

 

  (ii) facilitating the enforcement of this Security or the exercise of any
right, power or discretion exercisable by the Security Agent or any of its
delegates or sub-delegates in respect of any Collateral;

 

  (iii) obtaining control of any Collateral described in Subclause 4.3
(Control); and

 

  (iv) facilitating the assignment or transfer of any rights and/or obligations
of the Security Agent or any other Finance Party under this Agreement.

This includes the execution and delivery of any transfer, assignment or other
agreement or document, whether to the Security Agent or its nominee, which the
Security Agent may reasonably determine to be necessary or expedient.

 

(b)

Each Security Provider irrevocably constitutes and appoints the Security Agent,
with full power of substitution, as such Security Provider’s true and lawful
attorney-in-fact, in such Security Provider’s

 

8



--------------------------------------------------------------------------------

 

name or in the Security Agent’s name or otherwise, and at such Security
Provider’s expense, to take any of the actions referred to in paragraph (a) of
this Subclause 4.6 without notice to or the consent of such Security Provider.
This power of attorney is a power coupled with an interest and cannot be
revoked. Each Security Provider ratifies and confirms all actions taken by the
Security Agent or its agents under this power of attorney.

 

(c) The Security Agent agrees to take such actions and execute such documents,
instruments or agreements that are reasonably requested and delivered by any
Security Provider in connection with the entry into by such Security Provider of
any Secondary Payload Contract, including the execution by the Security Agent of
any non-disturbance or other agreements or arrangements reasonably requested by
any counterparty thereto, to the extent not inconsistent with the Finance
Documents; provided, however, that the Security Agent shall have no obligation
to comply with any request that conflicts with, or in any way infringes upon,
the Security Agent’s Security.

 

5. SURETYSHIP PROVISIONS

 

5.1 Nature of Security Provider’s obligations

 

(a) Each Security Provider’s obligations under this Agreement are independent of
any obligation of the Obligors or any other person.

 

(b) A separate action or actions may be brought and prosecuted against any
Security Provider under this Agreement.

 

(c) The Security Agent may enforce its rights under this Agreement, whether or
not any action is brought or prosecuted against the Obligors or any other person
and whether or not the Obligors or any other person is joined in any action
under this Agreement.

 

5.2 Waiver of defenses

 

(a) The obligations of each Security Provider under this Agreement will not be
affected by, and each Security Provider irrevocably waives any defense it might
have by virtue of, any act, omission, matter or thing which, but for this
Subclause, would reduce, release or prejudice any of its obligations under this
Agreement (whether or not known to it or any Finance Party). This includes:

 

  (i) any time, forbearance, extension or waiver granted to, or composition or
compromise with, another person;

 

  (ii) any taking, variation, compromise, exchange, renewal or release of, or
any refusal or failure to perfect or enforce, any rights against, or security
over assets of, any person;

 

  (iii) any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realize the full
value of any security;

 

  (iv) any disability, incapacity or lack of powers, authority or legal
personality of or dissolution or change in the members or status of any person;

 

  (v) any amendment, restatement or novation (however fundamental) of a Finance
Document or any other document, guaranty or security;

 

9



--------------------------------------------------------------------------------

  (vi) any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document, guaranty or security,
the intent of the parties being that the Security Agent’s security interest in
the Collateral and each Security Provider’s obligations under this Agreement are
to remain in full force and be construed accordingly, as if there were no
unenforceability, illegality or invalidity;

 

  (vii) any avoidance, postponement, discharge, reduction, non-provability or
other similar circumstance affecting any obligation of any Obligor under a
Finance Document resulting from any bankruptcy, insolvency, receivership,
liquidation or dissolution proceedings or from any law, regulation or order so
that each such obligation is for the purposes of any Security Provider’s
obligations under this Agreement construed as if there were no such
circumstance; or

 

  (viii) the acceptance or taking of other guaranties or security for the
Secured Liabilities, or the settlement, release or substitution of any guaranty
or security or of any endorser, guarantor or other obligor in respect of the
Secured Liabilities.

 

(b) Each Security Provider unconditionally and irrevocably waives:

 

  (i) diligence, presentment, demand for performance, notice of non-performance,
protest, notice of protest, notice of dishonor, notice of the creation or
incurring of new or additional indebtedness of the Obligors to the Security
Agent or the other Finance Parties, notice of acceptance of this Agreement, and
notices of any other kind whatsoever;

 

  (ii) the filing of any claim with any court in the event of a receivership,
insolvency or bankruptcy;

 

  (iii) the benefit of any statute of limitations affecting any Obligor’s
obligations under the Finance Documents or such Security Provider’s obligations
under this Agreement or the enforcement of this Agreement or the Security
Agent’s security interest in the Collateral; and

 

  (iv) any offset or counterclaim or other right, defense, or claim based on, or
in the nature of, any obligation now or later owed to any Security Provider by
the Obligors, the Security Agent or any other Finance Party.

 

(c) Each Security Provider irrevocably and unconditionally authorizes the
Security Agent and the other Finance Parties to take any action in respect of
the Secured Liabilities or any collateral or guaranties securing them or any
other action that might otherwise be deemed a legal or equitable discharge of a
surety, without notice to or the consent of such Security Provider and
irrespective of any change in the financial condition of any Obligor.

 

5.3 Immediate recourse

Each Security Provider waives any right it may have of first requiring the
Security Agent or any other Finance Party (or any trustee or agent on their
behalf) to proceed against or enforce any other rights, security or other
guaranty or claim payment from any person before claiming from such Security
Provider under this Agreement and enforcing the Security Agent’s security
interest in the Collateral.

 

10



--------------------------------------------------------------------------------

5.4 Appropriations

Until the expiry of the Security Period, but subject at all times to Clause 10,
the Security Agent and each other Finance Party (or any trustee or agent on
their behalf) may, after this Security has become enforceable pursuant to Clause
8 (When Security becomes enforceable):

 

  (a) refrain from applying or enforcing any other moneys, security, guaranties
(or the proceeds thereof) or rights held or received by the Security Agent or
such other Finance Party (or any trustee or agent on their behalf) in respect of
the Secured Liabilities (and instead retain it as collateral security); and

 

  (b) hold in a suspense account as collateral security any moneys received from
any realization of the Collateral, from any Security Provider or on account of
any Security Provider’s liability under this Agreement or any other Finance
Document, without liability to pay interest on those moneys.

 

5.5 Non-competition

Unless:

 

  (a) the Security Period has expired, or

 

  (b) the Security Agent otherwise directs in writing:

no Security Provider will, after a claim has been made by the Security Agent or
any other Finance Party against a Security Provider or any other Obligor, or by
virtue of any payment or performance by a Security Provider under this
Agreement:

 

  (i) be subrogated to any rights, security or moneys held, received or
receivable by the Security Agent or any other Finance Party (or any trustee or
agent on their behalf);

 

  (ii) be entitled to any right of contribution or indemnity in respect of any
payment made or moneys received on account of a Security Provider’s liability
under this Agreement or any other Finance Document;

 

  (iii) claim, rank, prove or vote as a creditor of any Obligor or its estate in
competition with the Security Agent or any other Finance Party (or any trustee
or agent on their behalf); or

 

  (iv) receive, claim or have the benefit of any payment, distribution or
security from or on account of any Obligor, or exercise any right of set-off as
against any Obligor.

Each Security Provider must hold in trust for and immediately pay or transfer to
the Security Agent (or as directed by the Security Agent) for the Finance
Parties any payment or distribution or benefit of security received by it
contrary to this Subclause or in accordance with any directions given by the
Security Agent under this Subclause.

 

5.6 Waiver of subrogation

Notwithstanding any provision to the contrary in any guaranty given by the
Security Providers in respect of the Secured Liabilities, each Security
Provider:

 

  (a) irrevocably and unconditionally waives, for the benefit of the Security
Agent and the other Finance Parties; and

 

11



--------------------------------------------------------------------------------

  (b) agrees not to claim or assert after the Security Agent has exercised its
rights under Clause 8 (When Security becomes enforceable),

any right of subrogation, contribution or indemnity it may have against any
Obligor as a result of any payment under that guaranty or in respect of the
Secured Liabilities.

 

5.7 Election of remedies

 

  (a) Each Security Provider understands that the exercise by the Security Agent
and the other Finance Parties of certain rights and remedies contained in the
Finance Documents may affect or eliminate such Security Provider’s right of
subrogation and reimbursement against the Obligors and that such Security
Provider may therefore incur a partially or totally non-reimbursable liability
under this Agreement.

 

  (b) Each Security Provider expressly authorizes the Security Agent and the
other Finance Parties to pursue their rights and remedies with respect to the
Secured Liabilities in any order or fashion they deem appropriate, in their sole
and absolute discretion.

 

  (c) Each Security Provider waives any defense arising out of the absence,
impairment, or loss of any or all rights of recourse, reimbursement,
contribution, or subrogation or any other rights or remedies of such Security
Provider against any Obligor, any other person or any security, whether
resulting from any election of rights or remedies by the Security Agent or the
other Finance Parties, or otherwise.

 

5.8 Information concerning the Obligors

 

  (a) Each Security Provider represents and warrants to the Security Agent and
the other Finance Parties that such Security Provider is affiliated with each
Obligor or is otherwise in a position to have access to all relevant information
bearing on the present and continuing creditworthiness of each Obligor and the
risk that any Obligor will be unable to pay the Secured Liabilities when due.

 

  (b) Each Security Provider waives any requirement that the Security Agent or
the other Finance Parties advise such Security Provider of information known to
the Security Agent or any other Finance Party regarding the financial condition
or business of any Obligor, or any other circumstance bearing on the risk of
non-performance of the Secured Liabilities.

 

  (c) Each Security Provider assumes sole responsibility for keeping itself
informed of the financial condition and business of each Obligor.

 

6. REPRESENTATIONS AND WARRANTIES

 

6.1 Representations and warranties

The representations and warranties set out in this Clause are made by each
Security Provider to each Finance Party as of the date of this Agreement and as
provided in Subclause 6.8 (Times for making representations and warranties).

 

12



--------------------------------------------------------------------------------

6.2 The Security Providers

 

(a) It is incorporated or organized under the laws of the jurisdiction as set
forth in Schedule 1 (Security Providers’ Information) hereto.

 

(b) Its exact legal name, as it appears in the public records of its
jurisdiction of incorporation or organization is as set forth in Schedule 1
(Security Providers’ Information) hereto. It has not changed its name, whether
by amendment of its organizational documents, reorganization, merger or
otherwise, since the date as set forth in Schedule 1 (Security Providers’
Information) hereto.

 

6.3 Governmental Approvals

The execution, delivery and performance of this Agreement by each Security
Provider (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for (i) such as
have been obtained or made and are in full force and effect, (ii) filings and
recordings in respect of the Liens created pursuant to this Agreement, and
(iii) to the extent that the exercise of certain of the rights, powers,
privileges and remedies of the Security Agent or the Finance Parties constitutes
a de jure or de facto voluntary or involuntary assignment of an Authorization or
a voluntary or involuntary transfer of de jure or de facto control of the holder
of any such Authorization, the FCC’s prior consent thereto and (b) will not
violate any applicable law or regulation or any order of any Governmental
Authority applicable to such Security Provider.

 

6.4 The Collateral

 

(a) It has exclusive possession and control of all Collateral except for
Collateral subject to a Control Agreement in compliance with Subclause 4.3
(Control) and any Collateral delivered to the Security Agent in compliance with
Subclause 4.6 (Further Assurances).

 

(b) Except as permitted under the Facility Agreement:

 

  (i) it is the sole legal and beneficial owner of, and has the power to
transfer and grant a security interest in, the Collateral;

 

  (ii) none of the Collateral is subject to any Lien other than the Security
Agent’s security interest;

 

  (iii) it has not agreed or committed to sell, assign, pledge, transfer,
license, lease or encumber any of the Collateral, or granted any option, warrant
or right with respect to any of the Collateral (other than pursuant to this
Agreement); and

 

  (iv) no effective mortgage, deed of trust, financing statement, security
agreement or other instrument similar in effect is on file or of record with
respect to any Collateral, except for those that create, perfect or evidence the
Security Agent’s security interest.

 

(c) No litigation, arbitration or administrative proceedings are current or
pending or, to its knowledge, threatened, involving or affecting the Collateral,
and none of the Collateral is subject to any order, writ, injunction, execution
or attachment.

 

6.5 Deposit and Securities Accounts

The list attached hereto as Schedule 3 (Lock-box Accounts, Deposit Accounts and
Securities Accounts) is a true and correct list (in all respects) of all bank
lock-box accounts, deposit accounts and securities accounts

 

13



--------------------------------------------------------------------------------

maintained by any Security Provider into which any revenues and/or insurance
proceeds are received, deposited or maintained, the Debt Service Reserve Account
and the Mandatory Prepayment Account, including (a) an indication of whether
such account is a lockbox account, deposit account or a securities account,
(b) the name and address of the applicable depositary bank or securities
intermediary, (c) the account number and (d) whether the account constitutes a
Collateral Account.

 

6.6 Intellectual Property

Attached hereto as Schedule 4 (Intellectual Property) is a schedule setting
forth all of each Security Provider’s Intellectual Property consisting of
patents, patent licenses, trademarks and trademark licenses, copyrights and
copyright licenses that are registered in such Security Provider’s name, or for
which applications for registration have been filed in such Security Provider’s
name, in the U.S. (including with the PTO or the Copyright Office) or in any
other foreign jurisdiction, in each case, including the (a) registration number
or application number and (b) expiration date of any registered Intellectual
Property held by such Security Provider.

 

6.7 No liability

 

(a) Its rights, interests, liabilities and obligations under contractual
obligations that constitute part of the Collateral are not affected by this
Agreement or the exercise by the Security Agent of its rights under this
Agreement;

 

(b) neither the Security Agent nor any other Finance Party, unless it expressly
agrees in writing, will have any liabilities or obligations under any
contractual obligation that constitutes part of the Collateral as a result of
this Agreement, the exercise by the Security Agent of its rights under this
Agreement or otherwise; and

 

(c) neither the Security Agent nor any other Finance Party has or will have any
obligation to collect upon or enforce any contractual obligation or claim that
constitutes part of the Collateral, or to take any other action with respect to
the Collateral.

 

6.8 Times for making representations and warranties

 

(a) The representations and warranties set out in this Clause 6 (Representations
and Warranties) are made by each Security Provider on the date of this
Agreement.

 

(b) The representations and warranties set out in Subclause 6.2 (The Security
Providers), Subclause 6.3 (Governmental Approvals) and Subclause 6.4 (The
Collateral) under this Agreement are deemed to be repeated by each Security
Provider on the date of each Utilisation Request, on each Utilisation Date and
(except for the representations and warranties set out in paragraph (a) of
Subclause 6.3 (Governmental Approvals), paragraphs (b)(ii) through (b)(iv) of
Subclause 6.4 (The Collateral) and paragraph (c) of Subclause 6.4 (The
Collateral)) on the first day of each Interest Period during the Security Period
with reference to the facts and circumstances then existing.

 

(c) Each representation or warranty deemed to be made after the date of this
Agreement shall be deemed to be made by reference to the facts and circumstances
existing at the date the representation or warranty is deemed to be made, except
those representations and warranties that specifically refer to an earlier date.
To the extent that any schedule referred to in this Agreement shall need to be
updated in order to permit any such representation and warranty to be true and
correct when made or deemed made, the relevant Security Provider shall provide
the Security Agent with such updated schedule in writing prior to the date such
representation is made or deemed made, and such representation and warranty
shall be made or deemed made with reference to such updated schedule.

 

14



--------------------------------------------------------------------------------

7. UNDERTAKINGS

 

7.1 Undertakings

Each Security Provider agrees to be bound by the covenants set out in this
Clause.

 

7.2 The Security Providers

 

(a) Each Security Provider must not (i) change the jurisdiction of its
incorporation or organization, nor (ii) change its name without, in each case,
providing the Security Agent with 30 days’ prior written notice.

 

(b) Subject to applicable law, each Security Provider permits the Security Agent
and its agents and representatives, during normal business hours and upon
reasonable notice, to inspect the Collateral, to examine and make copies of and
abstracts from its books and records pertaining to the Collateral, and to
discuss matters relating to the Collateral directly with such Security
Provider’s officers and employees.

 

(c) At the Security Agent’s request, each Security Provider must provide the
Security Agent with any information concerning the Collateral that the Security
Agent may reasonably request.

 

7.3 The Collateral

In any suit, legal action, arbitration or other proceeding involving the
Collateral or the Security Agent’s security interest, each Security Provider
must take all lawful action to avoid impairment of the Security Agent’s security
interest or the Security Agent’s rights under this Agreement or the imposition
of a Lien on any Collateral.

 

7.4 Intellectual Property

No Security Provider shall create any nonexclusive license (except to any member
of the Group, customers of a Security Provider or of any member of the Group, or
in the normal course of business) in any Intellectual Property or general
intangible, in each case owned by or licensed to a Security Provider unless such
license is in writing and by its terms is expressly subject and subordinate to
the security interest created hereby, such subordination to include, without
limitation, a provision expressly stating that such license shall terminate, at
the option of the Security Agent, upon foreclosure of such security interest.

 

8. WHEN SECURITY BECOMES ENFORCEABLE

This Security may be enforced by the Security Agent at any time after an Event
of Default has occurred and is continuing.

 

9. ENFORCEMENT OF SECURITY

 

9.1 Administration of Collateral

The Security Agent shall administer the Collateral in the manner contemplated by
and hold the Collateral and any Lien thereon for the benefit of the Secured
Parties pursuant to the Facility Agreement, this Agreement and any other Finance
Document to which the Security Agent is a party. The Security Agent shall
exercise such rights and remedies with respect to the Collateral as are granted
to it under the Facility Agreement, this Agreement and any other Finance
Documents to which the Security Agent is a party.

 

15



--------------------------------------------------------------------------------

9.2 General

 

(a) After this Security has become enforceable pursuant to Clause 8 (When
Security Becomes Enforceable) above, the Security Agent may immediately exercise
any right under:

 

  (i) applicable law; or

 

  (ii) this Agreement,

to enforce all or any part of the Security in respect of any Collateral in any
manner or order.

 

(b) This includes:

 

  (i) any rights and remedies available to the Security Agent under applicable
law and under the UCC (whether or not the UCC applies to the affected Collateral
and regardless of whether or not the UCC is the law of the jurisdiction where
the rights or remedies are asserted) as if those rights and remedies were set
forth in this Agreement in full;

 

  (ii) transferring or assigning to, or registering in the name of, the Security
Agent or its nominees any of the Collateral;

 

  (iii) exercising any consent and other rights relating to any Collateral;

 

  (iv) performing or complying with any contractual obligation that constitutes
part of the Collateral;

 

  (v) receiving, endorsing, negotiating, executing and delivering or collecting
upon any check, draft, note, acceptance, chattel paper, account, instrument,
document, letter of credit, contract, agreement, receipt, release, bill of
lading, invoice, endorsement, assignment, bill of sale, deed, security, share
certificate, stock power, proxy, or instrument of conveyance or transfer
constituting or relating to any Collateral;

 

  (vi) asserting, instituting, filing, defending, settling, compromising,
adjusting, discounting or releasing any suit, action, claim, counterclaim, right
of set-off or other right or interest relating to any Collateral;

 

  (vii) executing and delivering acquittances, receipts and releases in respect
of Collateral; and

 

  (viii) exercising any other right or remedy available to the Security Agent
under the other Finance Documents.

 

9.3 Collections after an Event of Default

 

(a) If an Event of Default occurs and is continuing, each Security Provider must
hold all funds and other property received or collected in respect of the
Collateral in trust for the Security Agent, and must keep these funds and this
other property segregated from all other funds and property so as to be capable
of identification.

 

(b) Each Security Provider must deliver those funds and that other property to
the Security Agent in the identical form received, properly endorsed or assigned
when required to enable the Security Agent to complete collection.

 

16



--------------------------------------------------------------------------------

(c) After the occurrence and during the continuation of an Event of Default, no
Security Provider may settle, compromise, adjust, discount or release any claim
in respect of Collateral.

 

9.4 Security Agent’s rights upon default

 

(a) Without limiting any rights or powers granted by this Agreement to the
Security Agent while no Event of Default has occurred and is continuing, each
Security Provider irrevocably constitutes and appoints the Security Agent, with
full power of substitution, as such Security Provider’s true and lawful
attorney-in-fact, in such Security Provider’s name or in the Security Agent’s
name or otherwise, and at such Security Provider’s expense, to take any of the
actions authorized by this Agreement or permitted under applicable law upon the
occurrence and during the continuation of an Event of Default, without notice to
or the consent of such Security Provider. This power of attorney is a power
coupled with an interest and cannot be revoked. Each Security Provider ratifies
and confirms all actions taken by the Security Agent or its agents under this
power of attorney.

 

(b) Except as otherwise required under applicable law, each Security Provider
agrees that 10 days notice shall constitute reasonable notice in connection with
any sale, transfer or other disposition of Collateral.

 

(c) The Security Agent may comply with any applicable state or federal law
requirements in connection with a disposition of Collateral and compliance will
not be considered adversely to affect the commercial reasonableness of any sale
of Collateral.

 

(d) Each grant to the Security Agent under this Agreement of any right, power or
remedy does not impose upon the Security Agent any duty to exercise that right,
power or remedy. The Security Agent will have no obligation to take any steps to
preserve any claim or other right against any person or with respect to any
Collateral.

 

(e) Each Security Provider bears the risk of loss, damage, diminution in value,
or destruction of such Security Provider’s Collateral, except to the extent
directly caused by the gross negligence or willful misconduct of the Security
Agent.

 

(f) The Security Agent will have no responsibility for any act or omission of
any courier, bailee, broker, bank, investment bank or any other person chosen by
it with reasonable care.

 

(g) The Security Agent makes no express or implied representations or warranties
with respect to any Collateral or other property released to a Security Provider
or its successors and assigns.

 

(h) Each Security Provider agrees that the Security Agent will have met its duty
of care under applicable law if it holds, maintains and disposes of Collateral
in the same manner that would be reasonable and customary for a prudent security
agent under the same or similar circumstances to hold, maintain and dispose of
collateral. To the extent permitted under applicable law, the Security Providers
consents to the assignment or transfer of control of any FCC license or other
Authorization to a receiver, trustee or similar official or to any purchaser of
Collateral pursuant to any public or private sale, judicial sale, foreclosure or
exercise of other remedies available to the Security Agent.

 

(i) Except as set forth in this Clause or as required under applicable law, the
Security Agent will have no duties or obligations under this Agreement or
otherwise with respect to the Collateral.

 

(j) The sale, transfer or other disposition under this Agreement of any right,
title, or interest of any Security Provider in any item of such Security
Provider’s Collateral will:

 

  (i) operate to divest such Security Provider permanently and all persons
claiming under or through such Security Provider of that right, title, or
interest, and

 

17



--------------------------------------------------------------------------------

  (ii) be a perpetual bar, both at law and in equity, to any claims by such
Security Provider or any person claiming under or through such Security Provider
with respect to that item of Collateral.

 

9.5 Certain Regulatory Restrictions

Any provision contained herein or in any other Finance Document to the contrary
notwithstanding, no action shall be taken hereunder or thereunder by the
Security Agent or any Finance Party which would constitute or result in any
assignment of any Authorization or any change of control (whether de jure or de
facto) of any Security Provider or Subsidiary of any Security Provider if such
assignment of any Authorization or change of control would require, under then
existing applicable law, the prior approval of the FCC or any other relevant
Governmental Authority without first obtaining such prior approval of the FCC or
such other relevant Governmental Authority. Upon the occurrence and during the
continuance of an Event of Default each Security Provider agrees to take any
action that the Security Agent may request from time to time to obtain from the
FCC or any other relevant Governmental Authority such approval referred to in
this Section and to enable the Security Agent to exercise and enjoy the full
rights and benefits granted to the Security Agent by this Agreement and the
other documents referred to above, including specifically, at the cost and
expense of the relevant Security Provider, the use of its best efforts to assist
in obtaining approval of the FCC or any other relevant Governmental Authority
for any action or transaction contemplated by this Agreement for which such
approval is or shall be required by applicable law, and specifically, without
limitation, upon request, to prepare, sign and file with the FCC or any other
relevant Governmental Authority the assignor’s or transferor’s portion of any
application or applications for consent to the assignment of any Authorization
or transfer of control necessary or appropriate under the FCC’s or any other
relevant Governmental Authority’s rules and regulations for approval of (i) any
sale, transfer or other disposition of the Collateral by, to or on behalf of the
Security Agent (or its designee), or (ii) any assumption by the Security Agent
(or its designee), or any purchaser pursuant to a public or private sale of the
relevant Collateral, of voting rights in the Collateral effected in accordance
with the terms of this Agreement or any other Finance Document. It is understood
and agreed that all foreclosure and related actions will be made, to the extent
applicable, in accordance with the Communications Act, as amended, and other
applicable FCC rules and regulations and, to the extent required by applicable
law, published policies and decisions thereunder and thereof and any other
applicable law, rule or regulation.

 

9.6 No marshaling

 

(a) The Security Agent need not, and each Security Provider irrevocably waives
and agrees that it will not invoke or assert any law requiring the Security
Agent to:

 

  (i) attempt to satisfy the Secured Liabilities by collecting them from any
other person liable for them; or

 

  (ii) marshal any security or guarantee securing payment or performance of the
Secured Liabilities or any particular asset of a Security Provider.

 

(b) The Security Agent may release, modify or waive any collateral or guarantee
that secures any of the Secured Liabilities, without affecting the Security
Agent’s rights against any Security Provider.

 

18



--------------------------------------------------------------------------------

10. APPLICATION OF PROCEEDS

Any moneys received in connection with the Collateral by the Security Agent
after this Security has become enforceable must be applied in the following
order of priority:

 

  (a) first, in or towards payment of or provision for all costs and expenses
incurred by the Security Agent or any other Finance Party in connection with the
enforcement of this Security;

 

  (b) second, in or towards payment of, or provision for, the Secured
Liabilities in accordance with the Facility Agreement; and

 

  (c) third, in payment of the surplus (if any) to the Security Providers or any
other person entitled to it under applicable law.

This Clause is subject to the payment of any claims having priority over this
Security. This Clause does not prejudice the right of any Finance Party to
recover any shortfall from a Security Provider.

 

11. DELEGATION

 

11.1 Power of attorney

The Security Agent may delegate by power of attorney or in any other manner to
any person any right, power or discretion exercisable by it under or in
connection with this Agreement.

 

11.2 Terms

Any such delegation may be made upon any terms (including power to sub-delegate)
which the Security Agent may reasonably think fit.

 

11.3 Liability

The Security Agent will not be in any way liable or responsible to any Security
Provider for any loss or liability arising from any act, default, omission or
misconduct on the part of any delegate or sub-delegate that was chosen by it
with reasonable and due care.

 

12. CHANGES TO THE PARTIES

 

12.1 Security Provider

No Security Provider may assign, delegate or transfer any of its rights or
obligations under this Agreement without the consent of the Security Agent
(acting on behalf of the Majority Lenders), and any purported assignment,
delegation or transfer in violation of this provision shall be void and of no
effect.

 

12.2 Security Agent

 

(a) The Security Agent may assign or transfer its rights and obligations under
this Agreement in the manner permitted under the Facility Agreement.

 

(b) Each Security Provider waives and will not assert against any assignee of
the Security Agent any claims, defenses or set-offs which such Security Provider
could assert against the Security Agent except for defenses which cannot be
waived under applicable law.

 

19



--------------------------------------------------------------------------------

12.3 Successors and assigns

This Agreement shall be binding on and inure to the benefit of the respective
successors and permitted assigns of the Security Providers and the Security
Agent.

 

13. MISCELLANEOUS

 

13.1 Amendments and waivers

This Agreement and its provisions shall only be modified, amended or
supplemented by the written agreement of the Security Agent and each Security
Provider.

 

13.2 Waivers and remedies cumulative

 

(a) The rights, powers and remedies of the Security Agent under this Agreement:

 

  (i) may be exercised as often as necessary;

 

  (ii) are cumulative and not exclusive of its rights under applicable law; and

 

  (iii) may be waived only in writing and specifically.

 

(b) No failure or delay on the part of the Security Agent in exercising any
right, power or privilege under this Agreement and no course of dealing between
the Security Agent, on one hand, and any Security Provider, on the other hand,
shall impair any such right, power or privilege or operate as a waiver thereof;
nor shall any single or partial exercise of any right, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege under this Agreement.

 

13.3 Counterparts

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which, when executed
and delivered, shall be effective for purposes of binding the parties hereto,
but all of which shall together constitute one and the same instrument.

 

14. SEVERABILITY

If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, then, to the fullest extent permitted by
applicable law, (a) the other provisions of this Agreement will remain in full
force and effect in such jurisdiction and (b) the invalidity or unenforceability
of any provision of this agreement in any jurisdiction will not affect the
validity or enforceability of such provision in any other jurisdiction.

 

15. RELEASE

 

(a)

Collateral that is permitted to be released from the Security created under this
Agreement in order to permit the Security Providers to consummate any Permitted
Disposal or Permitted Transaction or grant any Permitted Security, pursuant to
the Facility Agreement, or is otherwise permitted to be released in accordance
with the terms of the Facility Agreement shall be released by the Security Agent
and the Security Agent shall execute and deliver to the Security Provider all
documents as provided by such Security Provider that are necessary to release
any such Collateral from this Security and will return any such released
Collateral, if any, to such Security Provider, in each case, at the cost of such
Security

 

20



--------------------------------------------------------------------------------

 

Provider, at such times and only to the extent necessary to permit the Security
Providers to effect any such transactions. The Security Provider must request in
writing any release and must specify the purposes for which the release is
requested and the requested release date. Any release of Collateral hereunder
shall comply with the terms of this Agreement and the Facility Agreement.

 

(b) At the end of the Security Period, this Agreement shall terminate, and the
Security Agent, at the request and cost of the Security Providers, shall assign,
transfer and deliver any remaining Collateral and money received in respect
thereof, to or on the order of the Security Providers and take whatever action
is necessary to release the Collateral from this Security (including endorsing,
executing, delivering, recording and filing all instruments and documents
(including any UCC termination statements)), and do all other acts and things,
required for the return of the Collateral to the Security Providers, and to
evidence or document the release of the Collateral from this Security.

 

16. NOTICES

 

16.1 Notices

Any communication in connection with this Agreement must be given in accordance
with clause 32 of the Facility Agreement.

 

16.2 Contact details

The address and fax number of each party to this Agreement for any communication
to be made or delivered under or in connection with this Agreement is as
provided in subclause 32.2 of the Facility Agreement.

 

17. GOVERNING LAW

This Agreement, the relationship between the Security Providers and the Finance
Parties and any claim or dispute (whether sounding in contract, tort, statute or
otherwise) relating to this Agreement or that relationship shall be governed by
and construed in accordance with laws of the State of New York including section
5-1401 of the New York General Obligations Law but excluding any other conflict
of law rules that would lead to the application of the law of another
jurisdiction. If the law of a jurisdiction other than New York is, under section
1-105(2) of the UCC, mandatorily applicable to the perfection, priority or
enforcement of any security interest granted under this Agreement in respect of
any part of the Collateral, that other law shall apply solely to the matters of
perfection, priority or enforcement to which it is mandatorily applicable.

 

18. ENFORCEMENT

 

18.1 Jurisdiction

 

(a) For the benefit of the Security Agent, each Security Provider agrees that
any New York State court or Federal court sitting in the City and County of New
York has jurisdiction to settle any disputes in connection with this Agreement
and accordingly submits to the jurisdiction of those courts.

 

(b) Each Security Provider:

 

  (i) waives objection to the New York State and Federal courts on grounds of
personal jurisdiction, inconvenient forum or otherwise as regards proceedings in
connection with this Agreement;

 

21



--------------------------------------------------------------------------------

  (ii) agrees that a judgment or order of a New York State or Federal court in
connection with this Agreement is conclusive and binding on it and may be
enforced against it in the courts of any other jurisdiction; and

 

  (iii) agrees that service of process in any action, suit or proceeding brought
in any of the courts referred to in paragraph (a) of this Subclause 18.1 may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Security Provider
in accordance with Clause 16 (Notices) above and agrees that nothing herein
shall affect the right to effect service of process in any other manner
permitted by law.

 

(c) To the extent that any Security Provider may, in any action, suit or
proceeding brought in any of the courts referred to in paragraph (a) of this
Subclause 18.1 or otherwise arising out of or in connection with this Agreement,
be entitled to the benefit of any provision of law requiring any Secured Party
in such action, suit or proceeding to post security for the costs of any
Security Provider or to post a bond or to take similar action, as the case may
be, each Security Provider hereby irrevocably waives such benefit, in each cast
to the fullest extent now or hereafter permitted under applicable law.

 

(d) Nothing in this Subclause limits the right of the Security Agent or any
other Finance Party to bring proceedings against any Security Provider in
connection with this Agreement:

 

  (i) in any other court of competent jurisdiction; or

 

  (ii) concurrently in more than one jurisdiction.

 

18.2 Service of Process

 

(a)

Each Security Provider not incorporated or organized within the United States
irrevocably appoints CT Corporation System, 111 8th Avenue, 13th Floor, New
York, New York 10011 or any other then duly qualified service of process agent,
as its agent for service of process in relation to proceedings before any courts
located in the State of New York in connection with this Agreement.

 

(b) Each Security Provider not incorporated or organized within the United
States agrees to maintain an agent for service of process in the State of New
York until the end of the Security Period

 

(c) Each Security Provider agrees that failure by a process agent to notify such
Security Provider of the process will not invalidate the proceedings concerned.

 

18.3 Complete Agreement

This Agreement and the other Finance Documents contain the complete agreement
between the parties on the matters to which they relate and supersede all prior
commitments, agreements and understandings, whether written or oral, on those
matters.

 

18.4 Waiver of Jury Trial

EACH SECURITY PROVIDER AND THE SECURITY AGENT (FOR ITSELF AND ON BEHALF OF THE
OTHER FINANCE PARTIES) WAIVE ANY RIGHTS THEY MAY HAVE TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED ON OR ARISING FROM THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

The undersigned, intending to be legally bound, have executed and delivered this
Agreement on the date stated at the beginning of this Agreement.

 

22



--------------------------------------------------------------------------------

SCHEDULE 1

SECURITY PROVIDERS’ INFORMATION

 

Legal Name of Security Provider

  

Jurisdiction of

Incorporation or

Organization

  

Date of

Incorporation or

Organization

Iridium Communications Inc.    Delaware    Originally formed as GHL Acquisition
Corp. on 11/02/07; name changed to Iridium Communications Inc. on 9/29/09
Iridium Satellite LLC    Delaware    07/31/00 Iridium Holdings LLC    Delaware
   11/01/00 Iridium Carrier Holdings LLC    Delaware    02/26/01 Iridium Carrier
Services LLC    Delaware    02/20/01 SE Licensing LLC    Delaware    09/27/02
Iridium Government Services LLC    Delaware    08/10/01 Iridium Constellation
LLC    Delaware    11/20/00 Syncom-Iridium Holdings Corp.    Delaware   
12/28/00

 

23



--------------------------------------------------------------------------------

SCHEDULE 2

MATERIAL NEXT SYSTEM DOCUMENTS

 

Material NEXT System Document    Account Debtor or Contract Debtor Satellite
Supply Contract    TAS SpaceX Launch Contract    SpaceX

 

24



--------------------------------------------------------------------------------

SCHEDULE 3

LOCKBOX ACCOUNTS, DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

 

Account Holder  

Type of Account

(i.e. Lockbox,

Deposit or

Securities)

 

Name and Address of the

Depositary Bank or

Securities Intermediary

 

Account

Number

 

Collateral

Account

(Yes/No)

Iridium Satellite LLC  

Securities Account

 

(Debt Service Reserve Account)

 

Deutsche Bank Trust

Company Americas

60 Wall Street - 27th floor

MSNYC60-2710

New York, New York 10005

Attn: Project Finance

Manager - Iridium Satellite

LLC

    Yes Iridium Satellite LLC  

Securities Account

 

(Mandatory Prepayment Account)

 

Deutsche Bank Trust

Company Americas

60 Wall Street - 27th floor

MSNYC60-2710

New York, New York 10005

Attn: Project Finance

Manager - Iridium Satellite

LLC

    Yes Iridium Satellite LLC  

Deposit Account

 

(BOA Revenue Account)

 

Bank of America, N.A.

 

Bank of America Merrill

Lynch

1101 Wootton Parkway

4th Floor

MD9-978-04-01

Rockville, MD 20852

    Yes Iridium Communications Inc.   Deposit Account  

Bank of America, N.A.

 

Bank of America Merrill

Lynch

1101 Wootton Parkway

4th Floor

MD9-978-04-01

Rockville, MD 20852

    No

 

25



--------------------------------------------------------------------------------

SCHEDULE 4

INTELLECTUAL PROPERTY

 

  •  

TRADEMARKS

 

Country   Mark   App. No.   App. Date   Reg. No.   Reg. Date   Owner Australia  
IRIDIUM   536019   6/13/1990   536019   6/13/1990   IRIDIUM SATELLITE LLC
Bahrain   IRIDIUM (English & Arabic)   1078/94   9/21/1994   SM 1459   1/7/1996
  IRIDIUM SATELLITE LLC Bhutan   IRIDIUM   BT/M/98/01196   1/22/1998  
BT/T/1998/1196   2/1/2008   IRIDIUM SATELLITE LLC   IRIDIUM & BIG DIPPER  
BT/M/98/01195   1/22/1998   BT/T/1998/1195   2/1/2008   IRIDIUM SATELLITE LLC
Bolivia   IRIDIUM   901237   9/26/1990   51540   7/31/1991   IRIDIUM SATELLITE
LLC   IRIDIUM   901236   9/26/1990   51539   7/31/1991   IRIDIUM SATELLITE LLC  
IRIDIUM & BIG DIPPER   98-4438   11/13/1998   76825-C   1/27/2000   IRIDIUM
SATELLITE LLC   IRIDIUM & BIG DIPPER   98-4439   11/13/1998   76819-C  
1/27/2000   IRIDIUM SATELLITE LLC Canada   IRIDIUM   751,942   4/7/1994  
440,671   3/17/1995   IRIDIUM SATELLITE LLC Chile   IRIDIUM   596.666  
1/31/2003   700335   8/11/2004   IRIDIUM SATELLITE LLC   IRIDIUM   596.667  
1/31/2003   702.075   9/1/2004   IRIDIUM SATELLITE LLC China   BIG DIPPER  
9800085514   7/29/1998   1361350   2/7/2000   IRIDIUM SATELLITE LLC   BIG DIPPER
  9800085515   7/29/1998   1342442   12/7/1999   IRIDIUM SATELLITE LLC   IRIDIUM
  90/26362   7/25/1990   559015   7/20/1991   IRIDIUM SATELLITE LLC   IRIDIUM  
94112532   11/3/1994   869,930   9/7/1996   IRIDIUM SATELLITE LLC   IRIDIUM (In
Chinese Characters)   9800088680   8/5/1998   1342449   12/7/1999   IRIDIUM
SATELLITE LLC   IRIDIUM SYSTEM (In Chinese)   9800088679   8/5/1998   1367226  
2/21/2000   IRIDIUM SATELLITE LLC Cuba   IRIDIUM   32/94   1/13/1994   120,846  
8/29/1994   IRIDIUM SATELLITE LLC Cyprus   IRIDIUM & Design   39855   2/24/1994
  39855   11/22/1996   IRIDIUM SATELLITE LLC

 

26



--------------------------------------------------------------------------------

  IRIDIUM & Design   39856   2/24/1994   39856   11/22/1996  
IRIDIUM SATELLITE LLC Egypt   IRIDIUM   146073   10/7/2001   146073   5/28/2006
  IRIDIUM SATELLITE LLC   IRIDIUM   146074   10/7/2001   146074   10/7/2001  
IRIDIUM SATELLITE LLC Estonia   BIG DIPPER   97 02428   4/14/1999   28642  
4/14/1999   IRIDIUM SATELLITE LLC European Community   IRIDIUM   119313  
4/1/1996   119313   1/20/1999   IRIDIUM SATELLITE LLC Georgia   IRIDIUM  
T1993-008064   7/20/1993   12521   7/12/1999   IRIDIUM SATELLITE LLC  

IRIDIUM &

BIG DIPPER

  T1998 01310   1/28/1998   M14053   10/9/2001   IRIDIUM SATELLITE LLC Honduras
 

IRIDIUM &

BIG DIPPER

  13305/97   11/14/1997   77,246   5/31/2000   IRIDIUM SATELLITE LLC  

IRIDIUM &

BIG DIPPER

  13304/97   11/14/1997   5682   12/20/1999   IRIDIUM SATELLITE LLC

Hong

Kong

  IRIDIUM   4684/90   6/7/1990   2867/92   6/7/1990   IRIDIUM SATELLITE LLC  
IRIDIUM   05076/92   1/28/1992   01702/94   1/28/1992   IRIDIUM SATELLITE LLC  
IRIDIUM   5491/90   7/6/1990   00772/94   7/6/1990   IRIDIUM SATELLITE LLC
Iceland   IRIDIUM   586/1994   5/31/1994   1019/1994   11/25/1994   IRIDIUM
SATELLITE LLC  

IRIDIUM &

BIG DIPPER

  129/1999   1/18/1999   544/1999   5/27/1999   IRIDIUM SATELLITE LLC   IRIDIUM
  1273433   3/18/2004   1273433   10/6/2005   IRIDIUM SATELLITE LLC Iraq  
IRIDIUM   45485   2/9/2004   45485   6/2/2008   IRIDIUM SATELLITE LLC Jamaica  
IRIDIUM   9/1600   8/23/1994   27,761   3/6/1997   IRIDIUM SATELLITE LLC  

IRIDIUM &

Design

  9/1601   8/23/1994   30,760   6/26/1998   IRIDIUM SATELLITE LLC   Iridium
OpenPort   2009-66374   8/31/2009       IRIDIUM SATELLITE LLC Kazakhstan  
IRIDIUM   5541   2/7/1994   4242   8/27/1998   IRIDIUM SATELLITE LLC  

IRIDIUM

(In Cyrillic)

  7408   5/3/1995   6307   8/27/1998   IRIDIUM SATELLITE LLC Kenya   IRIDIUM  
38239   6/27/1990   38239   6/27/1991   IRIDIUM SATELLITE LLC   IRIDIUM   0251  
5/10/1995   0251   3/21/1996   IRIDIUM SATELLITE LLC  

IRIDIUM &

Design

  41517   6/9/1994   41517   6/14/1995   IRIDIUM SATELLITE LLC  

IRIDIUM &

Design

  0250   5/10/1995   0250   3/17/1997   IRIDIUM SATELLITE LLC

Korea,

Republic

of

  BIG DIPPER   51101/1997   11/1/1997   455732   9/30/1999   IRIDIUM SATELLITE
LLC

 

27



--------------------------------------------------------------------------------

  BIG DIPPER   30037/1998   11/17/1998   456957   10/19/1999   IRIDIUM SATELLITE
LLC   IRIDIUM   22235/90   7/23/1990   222047   9/26/1991   IRIDIUM SATELLITE
LLC   IRIDIUM   2177/90   6/23/1990   21735   10/12/1993   IRIDIUM SATELLITE LLC
Kosovo   IRIDIUM   2523   9/24/2008       IRIDIUM SATELLITE LLC Kuwait   IRIDIUM
  30660   4/16/1995   28582   4/16/1995   IRIDIUM SATELLITE LLC   IRIDIUM (In
Cyrillic)   982952.3   7/22/1998   5086   9/30/1999   IRIDIUM SATELLITE LLC
Liberia   IRIDIUM     11/22/1991   221191/146   11/22/1991   IRIDIUM SATELLITE
LLC   IRIDIUM & BIG DIPPER   98000649   11/13/1998   231198/649   11/23/1998  
IRIDIUM SATELLITE LLC Lithuania   IRIDIUM & Design   ZP 16400   8/8/1994   26030
  11/25/1997   IRIDIUM SATELLITE LLC Madagascar   IRIDIUM   94/00504D  
10/27/1994   00612   7/4/1995   IRIDIUM SATELLITE LLC Malaysia   BIG DIPPER  
98/14056   12/8/1998   98014056   3/17/2009   IRIDIUM SATELLITE LLC   IRIDIUM  
4105/90   6/27/1990   90/04105   10/17/1995   IRIDIUM SATELLITE LLC   IRIDIUM  
2001-13718   10/17/2001   01013718   6/15/2007   IRIDIUM SATELLITE LLC   IRIDIUM
(In Chinese Characters)   99/00523   1/23/1999   99000523   9/30/2002   IRIDIUM
SATELLITE LLC Malta   IRIDIUM   23,823   12/2/1994   23,823   7/7/1995   IRIDIUM
SATELLITE LLC   IRIDIUM   1017775   7/3/2009       IRIDIUM SATELLITE LLC Monaco
  IRIDIUM   015302   3/16/1994   94.15255   5/17/1994   IRIDIUM SATELLITE LLC  
IRIDIUM & BIG DIPPER   99.20125   11/27/1998   99.20125   11/27/1998   IRIDIUM
SATELLITE LLC Mongolia   BIG DIPPER   2825   6/3/1999   2674   6/3/1999  
IRIDIUM SATELLITE LLC   IRIDIUM   1573   2/16/1995   1566   2/16/1995   IRIDIUM
SATELLITE LLC Nepal   IRIDIUM           IRIDIUM SATELLITE LLC IRIDIUM          
  IRIDIUM SATELLITE LLC Nicaragua   IRIDIUM   0404176   6/14/1991   20753  
12/6/1991   IRIDIUM SATELLITE LLC   IRIDIUM   0404335   6/14/1991   20928  
1/17/1992   IRIDIUM SATELLITE LLC Norway   IRIDIUM   903084   6/30/1990  
149.709   3/19/1992   IRIDIUM SATELLITE LLC OAPI   IRIDIUM & Design   83730  
8/5/1994   34218   11/24/1995   IRIDIUM SATELLITE LLC

 

28



--------------------------------------------------------------------------------

Oman   IRIDIUM   26968   1/1/2002   26968   5/22/2006   IRIDIUM SATELLITE LLC  
IRIDIUM   26969   1/1/2002   26969   4/13/2005   IRIDIUM SATELLITE LLC   IRIDIUM
  227622   9/23/2006       IRIDIUM SATELLITE LLC   IRIDIUM & BIG DIPPER  
22618-97   11/6/1997   211619   3/2/1999   IRIDIUM SATELLITE LLC Russian
Federation   BIG DIPPER   98707233   4/27/1998   180480   10/7/1999   IRIDIUM
SATELLITE LLC   IRIDIUM   2001728986   9/25/2001   260142   12/9/2003   IRIDIUM
SATELLITE LLC   IRIDIUM (in Cyrillic)   94014040   4/26/1994   131,936  
9/15/1995   IRIDIUM SATELLITE LLC Saint Kitts and Nevis   IRIDIUM   2008/0296-S
  8/25/2008   2008/0296-S   3/26/2009   IRIDIUM SATELLITE LLC Saint Lucia  
IRIDIUM   99111145   4/8/1994   78 of 1994   7/21/1994   IRIDIUM SATELLITE LLC
Serbia   IRIDIUM   172/02   2/20/2002   48127   2/16/2005   IRIDIUM SATELLITE
LLC Sierra Leone   IRIDIUM   13891   3/30/1994   13,891   2/21/1996   IRIDIUM
SATELLITE LLC South Africa   IRIDIUM   2002/04678   4/8/2002   2002/04678  
9/18/2006   IRIDIUM SATELLITE LLC Taiwan   IRIDIUM   79/31574   7/18/1990  
513629   1/31/2001   IRIDIUM SATELLITE LLC   IRIDIUM   91013888   4/12/2002  
180076   4/16/2003   IRIDIUM SATELLITE LLC   IRIDIUM & BIG DIPPER   87010011  
3/6/1998   850079   1/31/2001   IRIDIUM SATELLITE LLC   IRIDIUM & BIG DIPPER  
91013889   4/12/2002   180939   4/16/2003   IRIDIUM SATELLITE LLC Turkey  
IRIDIUM   12992/95   11/8/1995   170155   11/8/1995   IRIDIUM SATELLITE LLC  
IRIDIUM & BIG DIPPER     3/5/1999   208959   3/5/1999   IRIDIUM SATELLITE LLC  
IRIDIUM & BIG DIPPER   1999/2176   3/5/1999   209009   3/5/1999   IRIDIUM
SATELLITE LLC Turkish Cyprus   IRIDIUM & BIG DIPPER   4696   12/28/1998   4696  
12/28/1998   IRIDIUM SATELLITE LLC   IRIDIUM & Design   3391   12/10/1993   3391
  12/10/1993   IRIDIUM SATELLITE LLC Turkmenistan   IRIDIUM   1(191)   11/9/1994
  487   3/14/1997   IRIDIUM SATELLITE LLC Turks and Caicos Islands   BIG DIPPER
    2/12/1997   11648   2/12/1997   IRIDIUM SATELLITE LLC   IRIDIUM   10,985  
5/11/1994   10,985   5/11/1995   IRIDIUM SATELLITE LLC

 

29



--------------------------------------------------------------------------------

Ukraine   IRIDIUM   2001106593   10/22/2001   47716   3/15/2005   IRIDIUM
SATELLITE LLC   IRIDIUM   2001106594   10/22/2001   50107   6/15/2005   IRIDIUM
SATELLITE LLC United Kingdom   IRIDIUM   1432570   6/14/1990   1432570  
6/14/1990   IRIDIUM SATELLITE LLC United States   IRIDIUM   74/801,645  
6/6/1990   1,835,931   5/10/1994   IRIDIUM SATELLITE LLC   IRIDIUM   74/531,953
  6/1/1994   2,219,112   1/19/1999   IRIDIUM SATELLITE LLC   Iridium GoChat  
77/457,794   4/25/2008       IRIDIUM SATELLITE LLC   Iridium OpenPort  
77/457,789   4/25/2008   3,614,921   5/5/2009   IRIDIUM SATELLITE LLC Uruguay  
IRIDIUM   239095   8/10/1990   239.095   5/27/1991   IRIDIUM SATELLITE LLC  
IRIDIUM & Design   93-23033   12/22/1993   S-003227   2/9/1996   IRIDIUM
SATELLITE LLC

 

  •  

PATENTS

 

Country   Title  

Date Filed or

Granted

 

Serial No. or

Patent No.

   Owner United States   System and or Method for Call Intercept Capability in a
Global Mobile Satellite Communications System  

July 31,

1998 (Filed)

  6,122,499    Iridium Satellite LLC United States   Call Conversion Process for
a Business System for a Global Telecommunications Network  

September 21,

1998 (Filed)

  6,134,307    Iridium Satellite LLC United States   Method and System for
Uniform Call Termination Treatment in a Global Communications Network  

September, 22

1998 (Filed)

  6,160,995    Iridium Satellite LLC United States   Method and System for
Locating Subscribers in a Global Telecommunications Network  

September 22,

1998 (Filed)

  6,198,922    Iridium Satellite LLC United States   Re-registration of Network
Units  

January 19,

1999 (Filed)

  6,285,882    Iridium Satellite LLC United States   Error Management in a
Messaging/Telephony Location Interworking Service  

December 16,

1998 (Filed)

  6,314,288    Iridium Satellite LLC United States   Method and System for
Validating Subscriber Identities in a Communications Network  

November 24,

1998 (Filed)

  6,338,140    Iridium Satellite LLC United States   Internet Working System and
Method for a Global Telecommunications Network  

September 22,

1998 (Filed)

  6,421,727    Iridium Satellite LLC Canada   System/Method for Call Intercept  

July 30, 1999

(Filed)

  2,338,858    Iridium Satellite LLC

 

30



--------------------------------------------------------------------------------

SCHEDULE 5

COMMERCIAL TORT CLAIMS

None.

 

31



--------------------------------------------------------------------------------

SIGNATORIES

 

Iridium Communications Inc., /s/ John S. Brunette By: John S. Brunette

Title: Chief Legal and Administrative Officer and Secretary

 

Iridium Satellite LLC, /s/ John S. Brunette By: John S. Brunette

Title: Chief Legal and Administrative Officer and Secretary

 

Iridium Holdings LLC /s/ John S. Brunette By: John S. Brunette

Title: Chief Legal and Administrative Officer and Secretary

 

Iridium Carrier Holdings LLC, /s/ John S. Brunette By: John S. Brunette

Title: Chief Legal and Administrative Officer and Secretary

 

Iridium Carrier Services LLC, /s/ John S. Brunette By: John S. Brunette

Title: Chief Legal and Administrative Officer and Secretary

Signature Page to Security Agreement



--------------------------------------------------------------------------------

SE Licensing LLC,

By: Iridium Holdings LLC,

its Manager

/s/ John S. Brunette By: John S. Brunette

Title: Chief Legal and Administrative Officer and Secretary

 

Iridium Government Services LLC,

By: Iridium Constellation LLC,

its Manager

/s/ John S. Brunette By: John S. Brunette

Title: Chief Legal and Administrative Officer and Secretary

 

Iridium Constellation LLC /s/ John S. Brunette By: John S. Brunette

Title: Chief Legal and Administrative Officer and Secretary

 

Syncom-Iridium Holdings Corp. /s/ John S. Brunette By: John S. Brunette

Title: Chief Legal and Administrative Officer and Secretary

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Security Agent

 

/s/ Yana Kislenko By:   Yana Kislenko Title:   Assistant Vice President /s/
Wanda Camacho By:   Wanda Camacho Title:   Vice President

 

Signature Page to Security Agreement



--------------------------------------------------------------------------------

EXHIBIT 1

FORM OF ASSIGNMENT NOTICE

[on the letterhead of the relevant Security Provider]

 

From:    [SECURITY PROVIDER] To:    [COUNTERPARTY] Copy:    [SECURITY AGENT]

[DATE]

Ladies and Gentlemen,

Re: [describe Contract] (the Contract)

 

1. Notice

We give you notice that we have granted to [SECURITY AGENT] the (Security Agent)
a first-priority security interest in all of our rights and interests under the
Contract.

 

2. Rights under the Contract

Until you receive a notice or instruction from the Security Agent to the
contrary (an Enforcement Notice), we may exercise all our rights and powers
under the Contract. After the Security Agent has delivered to you an Enforcement
Notice, the Security Agent will have the exclusive right to exercise all of our
rights and powers under the Contract. In particular, after the delivery of an
Enforcement Notice, you are to pay all sums due under the Contract only as
directed by the Security Agent. If there is a conflict between instructions you
receive from us and instructions you receive from the Security Agent, you are to
follow the Security Agent’s instructions.

 

3. Authorization

We irrevocably instruct and authorize you, from and after the date of this
letter, to:

 

  (a) disclose to the Security Agent any information relating to the Contract
which the Security Agent may request;

 

  (b) comply with the terms of any notice or instruction you receive from the
Security Agent relating to the Contract; and

 

  (c) send copies of any notices and other information required or permitted to
be sent to us under the Contract to the Security Agent as follows:

[l]

Fax:        [l]

Attention:          [l]



--------------------------------------------------------------------------------

4. Amendments

The instructions in this letter may not be revoked or amended without the prior
written consent of the Security Agent.

 

5. Acknowledgement

We request that you indicate your agreement to the terms of this notice by
signing and returning to the Security Agent and to us copies of the
acknowledgement that is attached.

 

Yours faithfully, [SECURITY PROVIDER] (Authorized signatory) By: Title:



--------------------------------------------------------------------------------

EXHIBIT 2

FORM OF ASSIGNMENT ACKNOWLEDGEMENT

[on the letterhead of the Counterparty]

 

From:    [COUNTERPARTY] To:    [SECURITY AGENT]

and

[SECURITY PROVIDER]

[DATE]

Ladies and Gentlemen:

Re: [describe the Contract] [the Contract]

 

1. We confirm that we have received from [SECURITY PROVIDER] (the Security
Provider) a notice dated [            ] (the Notice) informing us that the
Security Provider has granted to [SECURITY AGENT] (the Security Agent) a
first-priority security interest in all of its rights and interests under the
Contract.

 

2. We also confirm that:

 

  (a) we accept the instructions and authorizations contained in the Notice and
undertake to comply with the terms of the Notice;

 

  (b) we have not received notice of any other assignment of the Contract or of
any interest or claim of any third party in or to the Contract; and

 

  (c) we will comply with all notices and instructions we receive from the
Security Agent, and after our receipt of the Enforcement Notice referred to in
the Notice, we will pay sums due under the Contract only as directed by the
Security Agent.

 

Yours faithfully, [COUNTERPARTY] (Authorized signatory) By:   Title:  



--------------------------------------------------------------------------------

EXHIBIT 3

SUPPLEMENT TO SECURITY AGREEMENT (COPYRIGHTS)

WHEREAS, [                    ], a [                    ] entity (herein
referred to as “Security Provider”), having an address at [                    ]
has adopted, used and is using the copyrights listed on the annexed Schedule A,
which copyrights are registered in the United States Copyright Office (the
“Copyrights”);

WHEREAS, the Security Provider has entered into a Security Agreement (said
Security Agreement, as it may hereafter be amended or otherwise modified from
time to time being the “Security Agreement”, the terms defined therein and not
otherwise defined herein being used herein as therein defined) in favor of the
Security Agent; and

WHEREAS, pursuant to the Security Agreement, the Security Provider has granted
to the Security Agent a security interest in all right, title and interest of
the Security Provider in and to the Copyrights, and the registration and
recordings thereof in the United States Copyright Office or any other country or
any political subdivision thereof, all whether now or hereafter owned or
licensable by the Security Provider and all extensions or renewals thereof and
all copyright licenses registered with the United States Copyright Office, and
all proceeds of all of the foregoing, including, without limitation, any claims
by the Security Provider against third parties for infringement thereof (the
“Collateral”), to secure the payment and performance of the Secured Liabilities.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Security Provider does hereby further confirm, and put on the
public record, its grant to the Security Agent of a security interest in the
Collateral to secure the prompt payment and performance of the Secured
Liabilities.

The Security Provider does hereby further acknowledge and affirm that the rights
and remedies of the Security Agent with respect to the assignment of and grant
of a security interest in the Collateral made hereby are more fully set forth in
the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

The Security Agent’s address is [                    ].



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Security Provider has duly executed or caused this
Supplement to Security Agreement (Copyrights) to be duly executed as of [    ].

 

[                    ]

By:

 

 

Name

 

Title:

 



--------------------------------------------------------------------------------

Schedule A to the SUPPLEMENT TO SECURITY AGREEMENT

(COPYRIGHTS)

 

Copyright   Registration Date   Registration No.



--------------------------------------------------------------------------------

EXHIBIT 4

SUPPLEMENT TO SECURITY AGREEMENT (PATENTS)

WHEREAS, [                    ], a [                    ] entity (herein
referred to as “Security Provider”), having an address at [                    ]
owns the letters patent, and/or applications for letters patent, of the United
States of America, more particularly described on Schedule A annexed hereto as
part hereof (the “Patents”).

WHEREAS, the Security Provider has entered into a Security Agreement (said
Security Agreement, as it may hereafter be amended or otherwise modified from
time to time being the “Security Agreement”, the terms defined therein and not
otherwise defined herein being used herein as therein defined) in favor of the
Security Agent; and

WHEREAS, pursuant to the Security Agreement, the Security Provider has granted
to the Security Agent a security interest in all right, title and interest of
the Security Provider in and to the Patents, together with all registrations and
recordings thereof, including, without limitation, applications, registrations
and recordings in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, all whether now or hereafter owned
or licensable by the Security Provider, and all reissues, continuations,
continuations-in-part, term restorations or extensions thereof, all patent
licenses registered with the United States Patent and Trademark Office and all
proceeds of all of the foregoing, including, without limitation, any claims by
the Security Provider against third parties for infringement thereof for the
full term of the Patents (the “Collateral”), to secure the prompt payment and
performance of the Secured Liabilities.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Security Provider does hereby further confirm, and put on the
public record, its grant to the Security Agent of a security interest in the
Collateral to secure the prompt payment and performance of the Secured
Liabilities.

The Security Provider does hereby further acknowledge and affirm that the rights
and remedies of the Security Agent with respect to the assignment of and grant
of a security interest in the Collateral made hereby are more fully set forth in
the Security Agreement, the terms and provision of which are hereby incorporated
herein by reference as if fully set forth herein.

The Security Agent’s address is [                    ].



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Security Provider has duly executed or caused this
Supplement to Security Agreement (Patents) to be duly executed as of
[                    ].

 

[                                         ]

By:

 

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule A to the SUPPLEMENT TO SECURITY AGREEMENT

(PATENTS)

 

Title   Date Filed or Granted   Serial No. or Patent No.



--------------------------------------------------------------------------------

EXHIBIT 5

SUPPLEMENT TO SECURITY AGREEMENT (TRADEMARKS)

WHEREAS, [                    ], a [                    ] entity (herein
referred to as “Security Provider”), having an address at [                    ]
has adopted, used and is using the trademarks, trade names, trade styles and
service marks listed on the annexed Schedule A, which trademarks, trade names,
trade styles and service marks are registered or are the subject of an
application in the United States Patent and Trademark Office (the “Trademarks”);
and

WHEREAS, the Security Provider has entered into a Security Agreement (said
Security Agreement, as it may hereafter be amended or otherwise modified from
time to time being the “Security Agreement”, the terms defined therein and not
otherwise defined herein being used herein as therein defined) in favor of the
Security Agent; and

WHEREAS, pursuant to the Security Agreement, the Security Provider has granted
to the Security Agent a security interest in all right, title and interest of
the Security Provider in and to the Trademarks, together with all prints and
labels on which said Trademarks have appeared or appear, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, and
the goodwill of the business symbolized by the Trademarks and the applications,
registrations and recordings in the United States Patent and Trademark Office or
in any similar office or agency of the United States of America, any State
thereof, or any other country or any political subdivision thereof, all whether
now or hereafter owned or licensable by the Security Provider, and all reissues,
extensions or renewals thereof, all trademark licenses registered with the
United States Patent and Trademark Office and all proceeds of all of the
foregoing, including, without limitation, any claims by the Security Provider
against third parties for infringement thereof (the “Collateral”), to secure the
payment and performance of the Secured Liabilities.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Security Provider does hereby further confirm, and put on the
public record, their grant to the Security Agent of a security interest in the
Collateral to secure the prompt payment and performance of the Secured
Liabilities.

The Security Provider does hereby further acknowledge and affirm that the rights
and remedies of the Security Agent with respect to the grant of, security
interest in and mortgage on the Collateral made hereby are more fully set forth
in the Security Agreement; the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

The Security Agent’s address is [                    ].



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Security Provider has duly executed or caused this
Supplement to Security Agreement (Trademarks) to be duly executed as of
[                    ].

 

[                                         ]

By:

 

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE A to the SUPPLEMENT TO SECURITY AGREEMENT

TRADEMARKS

 

Trademark   Application or Registration Date   Application Serial No. or
Registration No.